Case 1:19-cr-00721-LAK Document 28 Filed 11/02/20 Page 1of3
USDC SDNY

 

 

i DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: // /f 8 23
eee ee 4 i
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL

- against - Criminal Docket No, 19 Cr. 721 (LAK)
AMADO ALONZO
Defendant.
—- ee eee ee X

Upon the application of the United States of America, by Juliana N. Murray, Assistant
United States Attorney, Southern District of New York; upon the Factual Allegations in Support
of Judicial Removal; upon the consent of Amado Alonzo, the defendant; and upon all prior
proceedings and submissions in this matter; and full consideration having been given to the matter

set forth herein, the Court finds:

L. The defendant is not a citizen or national of the United States.
2. The defendant is a native and citizen of the Dominican Republic.
3, The defendant entered the United States at an unknown place and time, without

being admitted or paroled, or at a time or place other than as designated by the
Attorney General.

4, At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of
narcotics conspiracy, specifically conspiracy to distribute and possess with intent
to distribute one kilogram or more of heroin in violation of Title 21, United States
Code, Section 841(b)(1)(A) and 846, and conspiracy to commit money laundering,

in violation of Title 18, United States Code Section 1956(h).

 
Case 1:19-cr-00721-LAK Document 28 Filed 11/02/20 Page 2 of 3

The maximum sentence for these violations of Title 21, United States Code, Section
841(b)(1)(A) and 846 and Title 18, United States Code Section 1956(h) is life
imprisonment.

The defendant is, and at time of sentencing will be, subject to removai from the
United States pursuant to Section 212(a)(6)(A)G) of the Immigration and
Nationality Act of 1952, as amended (“INA”), 8 U.S.C. § 1182(a)(6)(A)Q), as an
alien who is present in the United States without being admitted or paroled, or who
arrived in the United States at any time or place other than as designated by the
Attorney General; Section 212(a)(2)(A}G)T) of the INA, 8 U.S.C, §
1182(a\(2)(A)(D(), as an alien who has been convicted of a crime involving moral
turpitude (other than a purely political offense) or an attempt or conspiracy to
commit such a crime; Section 212(a)(2MA)DUID of the INA, 8 U.S.C. § 1182
(a)(2)(A)@(ID, as an alien who has been convicted of a violation (or a conspiracy
or an attempt to violate) any law or regulation of a State, the United States, or a
foreign country relating to a controlled substance (as defined in section 802 of Title
21); and Section 212(a)(2)(C)(i) of the INA, 8 U.S.C. § 1182 (a)(2)(C)G), as an
alien who the Attorney General knows or has reason to believe is or has been an
illicit trafficker in any controlled substance or in any listed chemical (as defined in
Section 802 of Title 21).

The defendant has waived his right to notice and a hearing under Section 238(c)

of the INA, 8 U.S.C. § 1228(c).

 

The defendant has waived the opportunity to pursue any and all forms of relief

and protection from removal.
Case 1:19-cr-00721-LAK Document 28 Filed 11/02/20 Page 3 of 3

9, The defendant has designated the Dominican Republic as the country for removal
pursuant to Section 240(d) of the INA, 8 U.S.C. § 1229a(d).

WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8

U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprigonment, promptly

 

 

 
